C-6 Disposal Systems s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 19, 2013

                                     No. 04-13-00536-CV

                       Peter MARSHALL and Broadway 5 Homes, Inc.,
                                     Appellants

                                               v.

                              C-6 DISPOSAL SYSTEMS INC.,
                                        Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-16969
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
        The clerk’s record was filed on November 7, 2013. Therefore, appellant’s brief was due
to be filed by December 9, 2013. Neither the brief nor a motion for extension of time has been
filed. It is therefore ORDERED that appellant show cause in writing within ten days from the
date of this order why this appeal should not be dismissed for want of prosecution. TEX. R. APP.
P. 38.8(a).



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2013.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court